Fourth Court of Appeals
                                San Antonio, Texas
                                     February 1, 2018

                                   No. 04-17-00489-CV

                                      Paul BLACK,
                                        Appellant

                                             v.

     Mikal WATTS; Watts Guerra LLP; James R. Harris; and Harris & Greenwell, LLP,
                                    Appellees

                 From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-20874
                     Honorable Cathleen M. Stryker, Judge Presiding


                                      ORDER
    The appellees’ second unopposed motion for extension of time to file brief is hereby
GRANTED. Time is extended to February 16, 2018.



                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of February, 2018.


                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court